DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "the first energy" in line 15 of claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Felix (US 2010/0183779  A1), hereinafter Felix in view of IDS cited NPL article to article 'Decontamination of Escherichia coli 0157:H7 and Salmonella enterica on Fruits Using Ozone and Pulsed UV.)Light' to Bialka, et al., hereinafter 'Bialka' and Panico (US 20040028553A1), hereinafter Panico.


Regarding claims 1-16 Felix discloses treating fruit with ultraviolet light (para  [0014]) to remove microorganisms (para [0015]), providing a first ultraviolet (UV) energy (para (0027), (0029)(0031]), providing a second   ultraviolet (UV) energy (para (0027), (0031]), pulsing (para (0022]), and adjustment to a parameter of a UV energy level (para [0020), [0023].

Regarding the method steps for treating fruits comprising a continuous motion (claim 2)/ conveyor for transporting a plurality of fruits (see para 27 and 29 where conveyors or processing belts are taught). Regarding determining a speed associated with the movement Felix teaches conveyor comprising a first conveyor portion and a second conveyor portion, the first portion being elevated with respect to the second portion, such that the plurality of fruits fall a vertical distance from the first conveyor portion to the second conveyor portion as they are transported from the first conveyor portion to the second conveyor portion and therefore rotate as they move from the first conveyor portion to the second conveyor portion, see para 29 of Felix where Felix teaches conveyor belt portions at different levels. In the illustrated embodiment, the processing belt feed 14 is comprised of two or more belt feeds 300, 302 positioned at different vertical heights.  In this manner, food product 12 reaching the end of the first belt feed 300 falls to the surface of the vertically lower belt feed 302.  In the process of falling, the food product 12 becomes reoriented, exposing previously hidden surfaces”. Also see para 35.
Regarding the first and second light source associated with the continuous motion, the first light source for providing ultraviolet (UV) energy to a first surface of each of the plurality of fruits; a second light source associated with the second portion of movement of plurality of fruit, the second light source for providing a second UV energy to a second surface of each of the plurality of fruits, applicant is directed to para 27, 29 and 31of Felix where UV light path is directed to various portions of conveyor belt and para 31 clearly teaches that “it may be useful to provide multiple UV laser light paths within the enclosure 314 to ensure a complete and thorough exposure of the food product 12 to the UV laser light”. Also see para 33 and 34 where UV light lamps or panels are taught.
Regarding “determining an adjustment to a parameter of at least one of the first UV energy and the second UV energy based on the fruit bloom level” and providing UV energy with the adjusted parameter to a subsequent set of blueberries to deactivate microorganisms from the blueberries while retaining fruit bloom. Where parameters are adjusted based on the data including the inspection data, determine an adjustment based on the difference between the first data and a threshold value, and determine an adjustment to a parameter of at least one of the conveyor portions, the first light source, and the second light source based on the difference such that a combination of the first energy and the second energy removes microorganisms from a subsequent set of fruits while retaining fruit bloom Felix teaches a computer control system (see para 36), where “the computer control system 18 may be used to control the intensity of the UV light delivered to the food product 12, the speed of the belt feed 14, the coverage area, the density of the food product 12 on the processing belt feed 14 or other parameters to effectively control the level of sanitization of the food product 12.”. Also see paras 19,  20 and 22 where feedback loop is discussed for adjusting various parameters mentioned in para 36.
Further, regarding “determining a microorganism level associated with the plurality of blueberries after provision of the first UV energy and the second UV energy, where determining the adjustment to the parameter is further based on the determined microorganism level” an inspection scanner for determining  inspection data associated with the plurality of fruits, the inspection data indicating at least one of a microorganism level and a fruit bloom level associated with the plurality of fruits after the provision of the first energy and the second energy to the plurality of fruits, applicant is referred to para 36 of Felix where for the purpose of inspection “various sensors may be employed to detect the intensity of the UV light being delivered to the food product 12 and/or a sensor may be used to detect the actual level of sanitization of the food product 12.  Using feedback from these sensors, the computer control system 18 may adjust the speed of the belt feed, the level of power applied to the UV light source 400, and/or a combination thereof to produce the desired level of sanitization.” 
Thus, the method as claimed was known to be used for sanitation or reduction of microorganisms from fruits and vegetables.Felix teaches of treatment of fruits but is silent regarding specific fruit claimed, i.e., fruits. However, UV treatment of blueberries was known in the art as taught by applicant’s submitted NPL article to Bialka where treatment of fruits with UV light is taught (see abstract where pulsed UV light is taught). Thus, knowledge of UV treatment and its effectiveness was known to one of ordinary skill in the art at the time of the effective filing date of the invention as taught by Bialka. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include blueberries in the list of fruits that can be treated by the lamp system as taught by Felix. The ordinary artisan would have been motivated to modify Felix and configure the UV treatment system to a specific fruit, i.e., blueberry at least for the purpose of processing foods, like soft berries to remove microorganisms and achieve desired level of sanitation.
Those skilled in the art will appreciate that the power level of the UV laser, the coverage area, the speed of the processing belt, and/or the density of the food product 12 on the processing belt feed 14 may be adjusted to allow the UV light to penetrate into the food product so that both surface and subsurface sanitization may be effected as taught by Felix in para 20, 36.

Claims 1-16, Felix is silent regarding the retention of fruit bloom and also the limitation of energy application is recited such that “combination of the first energy and the second energy comprises multiple energy pulses” each energy pulse having no more than a maximum per pulse energy density of 2 mJ/cm2 (claim 10) or 5 mJ/cm2 (claim 11, 14) or 10 mJ/cm2 (claim 12, 15), the multiple energy pulses having an accumulated energy density of a minimum of 15 mJ/cm2 (claim 10) or 30 mJ/cm2 (claim 11, 14) or 50 mJ/cm2 (claim 12, 15). 
Regarding the energy pulses Felix teaches energy pulses (see para 22) and so does Bialka (see English abstract). Although Felix teaches controllable energy “computer control system 18 will receive a control signal from the laser power sensor 20, and use that signal to adjust various parameters of the UV laser 16 to achieve the desired sanitization of the food product 12.  For example, at block 110 the computer control system 18 may set or adjust a pulse width, a repetition rate, and/or tune the frequency wavelength of the UV laser 16.  These parameters may be adjusted as necessary to maintain a desired level of UV laser power at the processing belt feed 14” and that  “various sensors may be employed to detect the intensity of the UV light being delivered to the food product 12 and/or a sensor may be used to detect the actual level of sanitization of the food product 12.  Using feedback from these sensors, the computer control system 18 may adjust the speed of the belt feed, the level of power applied to the UV light source 400, and/or a combination thereof to produce the desired level of sanitization.” (para 36), Felix is silent regarding the specific energy output for the system that disinfects the specific fruit fruits but retains the fruit bloom. However, changing the intensity or energy level of UV source based on the desired level of microbial control/sanitation was known at the time of th eeffective filing date of the invention. Felix is also silent regarding specific energy output for the UV source but UV lamps capable of producing pulsed UV light were known as taught by Pianco (Para 8 and 10) and also teaches that such lamps can be integrated in systems with conveyors and other handling devices (Para 11). Regarding the Exemplary settings for the lamp system include Pulse duration of 0.1-1000 microseconds (para 18), with energy per pulse varying from 1-2000 joules (para 19) and pulse recurrence settings from single pulse to 1000 pulses per second (Para 20). Also see para 21-26 for other parameters. Thus, the pulse energy and frequencies to achieve a desired UV exposure encompassing the claimed values was known as taught by Panico. Panico is also directed to use of pulsed UV light to deactivate toxic and pathogenic bacteria.	As applied above Felix teaches that energy level of UV light can be varied based on desired sanitation level, i.e.,  energy supplied by UV source is a known results effective variable that can be measured and monitored and adjusted by a controller and feedback system as recited in para 20, 22 and 36 based atleast on the type of product being treated and level of microbial sanitation desired.  Panico teaches UV pulsed light based disinfecting installations where the UV pulsed light can be modified and  regulated to supply single pulse energy and combined pulse energy encompassing the claimed range based on the type of product being treated (Para 17-20). As combined energy level of UV disinfecting lights has been established as a results effective variable (as explained above), it would have been obvious to one of ordinary skill in art to modify Felix so that combination of the first energy and the second energy comprises multiple energy pulses is a specific value/range, such as the claimed “each energy pulse having no more than a maximum per pulse energy density of 2 mJ/cm2 (claim 10) or 5 mJ/cm2 (claim 11, 14) or 10 mJ/cm2 (claim 12, 15), the multiple energy pulses having an accumulated energy density of a minimum of 15 mJ/cm2 (claim 11, 14) or 30 mJ/cm2 (claim 12, 15); because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Felix so that “each energy pulse having no more than a maximum per pulse energy density of 2 mJ/cm2 (claim 10) or 5 mJ/cm2 (claim 11, 14) or 10 mJ/cm2 (claim 12), the multiple energy pulses having an accumulated energy density of a minimum of 15 mJ/cm2 (claim 10) or 30 mJ/cm2 (claim 11, 15). It would have also been a matter of routine determination through experimentation for one of ordinary skill at the time of the effective filing date of the invention that adjusting the UV pulsed energy output of Felix based on the teaching of Panico,to achieve a desired level of disinfection while maintaining the much desired level of fruit bloom.  The ordinary artisan would have been motivated to modify Felix at least for the purpose of a combined power applied to the UV light source to produce the desired level of sanitization without damaging the product being treated (see para 20, 22 and 36 of Felix).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791